956 F.2d 275
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.B. George SALOOM;  Deborah Saloom, et al., Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE SERVICE, Respondent-Appellee.
Nos. 90-70473, 91-70012 and 91-70037.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 4, 1992.*Decided Feb. 13, 1992.

ORDER
Before TANG, KOZINSKI and TROTT, Circuit Judges.


1
The decisions of the tax court in Saloom v. Comm'r, 90-70473, Newell v. Comm'r, 91-70012, and Mitchell v. Comm'r, 91-70037, are AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Circuit Rule 34-4